PER CURIAM.
This appeal questions the correctness of a summary judgment rendered in favor of appellee in a slip and fall case sustained by appellant was was visiting a patient in ap-pellee’s hospital. The fall occurred in a corridor commonly used by both hospital personnel and the public.
A careful examination of the record on appeal conclusively establishes the absence of any genuine triable issue of a material fact and that appellee was entitled to judgment as a matter of law. The judgment appealed is accordingly affirmed. Crovella v. Cochrane, 102 So.2d 307 (Fla.App.1958); Food Fair Stores of Florida, Inc. v. Patty, 109 So.2d 5 (Fla.1959) ; and Broad Street Christian Church v. Carrington, 234 So.2d 732 (Fla.App.1970).
SPECTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.